DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No: 10,650,810 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant correspondence filed 5/13/2022, was considered. Applicant claims a method/system/tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, comprising: receiving data indicative of an input text phrase, the input text phrase inputted by a developer, and via a user interface, as a textual representation of a proposed voice command for invoking an application or a service, of the developer, on a computing platform; generating, based on the input text phrase and using a speech synthesizer, an audio output corresponding to a synthesized spoken rendering of the input text phrase; generating, based on processing the audio output, at least a first text transcription of the audio output of the input text phrase and a second text transcription of the audio output of the input text phrase; comparing the first text transcription against a plurality of reserved voice commands already in use by the computing platform; comparing the second text transcription against the plurality of reserved voice commands already in use by the computing platform; identifying, based at least in part on the comparing, a match between (i) a reserved voice command, of the voice commands already in use by the computing platform; and (ii) one of the first text transcription and the second text transcription; and responsive to identifying the match, causing the user interface to display an indication of the match. The terminal disclaimer filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No: 10,650,810 has been reviewed and is accepted. Therefore, the outstanding Obviousness Double Patenting rejection is withdrawn. Therefore, claims 1-18 are deemed allowable. The prior cited alone or in combination fails to fairly teach or disclose the claimed combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658